HARDY, Judge.
This is a suit for damages as the result of a railway crossing accident which caused the death of plaintiff’s husband. This is a companion case to Rachal v. Texas & Pacific Railway Company, Pa.App., 61 So. 2d 525 with which it was consolidated for trial and for purposes of appeal, which has this day been decided by this court. The facts and the reasons for judgment are fully set forth in our opinion in said case.
For the reasons assigned it is therefore ordered, adjudged and decreed that the judgment be and it is hereby affirmed at appellant’s cost.